Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered January 20, 1982, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, in part, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree that an independent source existed for the complaining witness to make an in-court identification of the defendant (see, Manson v Brathwaite, 432 US 98; People v Martin, 101 AD2d 869). The witness was able to observe the defendant intermittently during the course of the incident, which lasted approximately three minutes, and at one point was face to face with him. Her description was fairly detailed and included her observance of his "slanted” eyes, a description which has not been challenged as inaccurate. Thus, the People demonstrated by clear and convincing evidence that there existed an independent basis for an in-court identification (see, Manson v Brathwaite, supra; People v Martin, supra).
The defendant’s remaining contentions are either unpreserved for our review or without merit. Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.